Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholaus Rericha on 25 February 2022.
The application has been amended as follows:
1. (Currently Amended) A roll-in cot configured to lessen a need for an operator to support [[it]] the roll-in cot for at least a portion of a process of loading [[it]] the roll-in cot onto or unloading [[it]] the roll-in cot from a loading surface, the roll-in cot comprising:
a support frame comprising a back end and a front end, the front end comprising at least one front load wheel coupled thereto;
a front carriage member and a back carriage member each slidingly coupled to the support frame;
a pair of back legs pivotably coupled to the back carriage member such that the pair of back legs moves both translationally and rotationally relative to the support frame, wherein each of the pair of back legs comprises a back wheel and corresponding linkage disposed at a back leg distal end;
moves both translationally and rotationally relative to the support frame, wherein each of the pair of front legs comprises a front wheel and corresponding linkage disposed at a front leg distal end and an intermediate load wheel disposed along a length between the front leg distal end and a front leg proximal end;
a pair of front hinge members pivotably coupled at one end to the support frame and at an opposing end to the pair of front legs at a point intermediate the front leg proximal end and the front leg distal end;
a pair of back hinge members pivotably coupled at one end to the support frame and at an opposing end to the pair of back legs at a point intermediate the back leg proximal end and the back leg distal end; and
a cot actuation system, comprising a front actuator and a back actuator, in cooperation with the pair of back legs, the pair of front legs, the pair of back hinge members and the pair of front hinge members to raise and lower the support frame through selective independent movement of the pair of back legs and the pair of front legs relative to one another such that the at least one front load wheel and the intermediate load wheels provide a weight support of the roll-in cot when a center of gravity of the roll-in cot is above the loading surface. 
2. (Original) The roll-in cot of claim 1, wherein the intermediate load wheels act as a fulcrum when the center of gravity of the roll-in cot is above the loading surface.
3. (Currently Amended) The roll-in cot of claim 2, wherein when the intermediate load wheels act as the fulcrum, [[they]] the intermediate load wheels are offset from the pair of back legs along a loading direction of the roll-in cot by [[the]] a loading span.
comprises:
a back leg span that extends from (a) a point on the back carriage member where each of the pair of back legs are pivotably connected, to (b) the back wheel linkage;
a loading angle formed between each of the pair of back legs and a substantially horizontal projection from a plane that is defined by the loading surface;
a front leg span that extends from (a) a point on the front carriage member where each of the pair of front legs are pivotably connected, to (b) a front wheel linkage;
an intermediate span that extends from a point that coincides with an axis of rotation of the intermediate load wheels to a point on the back carriage member where each of the pair of back legs are pivotably connected;
a back leg angle formed between the back leg span and the intermediate span when the center of gravity of the roll-in cot is above the loading surface;
an upper angle formed between a first pair of adjacent segments of a sinuous internal edge that is defined on of each of the plurality of back legs such that the sinuous internal edge faces the front end of the support frame;
a lower angle formed between a second pair of adjacent segments of the sinuous internal edge; and
a loading span that extends substantially horizontally from (a) the point that coincides with an axis of rotation of the intermediate load wheels to (b) a forwardmost 
5. (Original) The roll-in cot of claim 4, wherein the back leg angle is an acute angle.
6. (Currently Amended) The roll-in cot of claim 4, wherein [[the]] a load wheel distance is greater than the loading span.
7. (Original) The roll-in cot of claim 6, wherein the loading span is between about 50% and about 95% of the load wheel distance.
8. (Original) The roll-in cot of claim 6, wherein the loading span is between about 4 inches and about 24 inches.
9. (Currently Amended) The roll-in cot of claim 4, wherein[[,]] the upper angle is substantially obtuse.
10. (Original) The roll-in cot of claim 4, wherein the lower angle is a reflex angle.
11. (Original) The roll-in cot of claim 4, wherein the upper angle and the lower angle cooperate such that an intersection between the back hinge member and a respective one of the back legs is disposed substantially in line with the back leg span.
12. (Original) The roll-in cot of claim 4, wherein the upper angle is located above the axis of rotation of the back hinge member such that the upper angle is closer to the support frame than the axis of rotation of the back hinge member as measured along the back leg span.
13. (Original) The roll-in cot of claim 4, wherein the lower angle is located below the axis of rotation of the back hinge member such that the lower angle is farther from the support frame than the axis of rotation of the back hinge member as measured along the back leg span.
a length dimension of the pair of front legs:
15. (Original) The roll-in cot of claim 1, further comprising:
a plurality of sensors; and
a control box cooperative with the plurality of sensors and the cot actuation system.
16. (Currently Amended) The roll-in cot of claim 15, wherein the plurality of sensors comprise a sensor which registers when the roll-in cot is fully disposed in [[the]] an emergency vehicle, the sensor configured to send a signal to the cot actuation system which results in locking an actuator.
17. (Currently Amended) The roll-in cot according to claim 15, where the control box controls a visual display the operator whether the cot actuation system is activated or deactivated.
18. (Original) The roll-in cot of claim 1, further comprising a hook engagement bar that is operable to engage with a loading surface hook on the loading surface to prevent the roll-in cot from sliding backwards from the loading surface.
19. (Original) The roll-in cot of claim 18, wherein the hook engagement bar comprises a sensor which detects the engagement of the hook engagement bar and the loading surface hook.
20. (Original) The roll-in cot of claim 19, wherein the sensor which detects the engagement of the hook engagement bar is selected from the group consisting of a touch sensor and a proximity sensor.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 3-4, 6, 9, 14, and 16-17 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Reed et al. US 2009/0165208 (A1) teaches ambulance cots, cot systems and methods of using the same. In particular, the present invention provides an ambulance cot comprising a hydraulic system and a tip angle monitoring, recording and alert system, and methods of using the same (e.g., to transport subjects and/or to detect and/or record operational data related to cot usage).
In regarding to independent claim 1, Reed taken either individually or in combination with other prior art of record fails to teach or render obvious a roll-in cot comprising: a support frame comprising a back end and a front end, the front end comprising at least one front load wheel coupled thereto; a front carriage member and a back carriage member each slidingly coupled to the support frame; a pair of back legs pivotably coupled to the back carriage member such that the pair of back legs moves both translationally and rotationally relative to the support frame, wherein each of the pair of back legs comprises a back wheel and corresponding linkage disposed at a back leg distal end; a pair of front legs pivotably coupled to the front carriage member such that the pair of front legs moves both translationally and rotationally relative to the support frame, wherein each of the pair of front legs comprises a front wheel and corresponding linkage disposed at a front leg distal end and an intermediate load wheel disposed along a length between the front leg distal end and a front leg proximal end; a pair of front hinge members pivotably coupled at one end to the support frame and at 
a cot actuation system, comprising a front actuator and a back actuator, in cooperation with the pair of back legs, the pair of front legs, the pair of back hinge members and the pair of front hinge members to raise and lower the support frame through selective independent movement of the pair of back legs and the pair of front legs relative to one another such that the at least one front load wheel and the intermediate load wheels provide a weight support of the roll-in cot when a center of gravity of the roll-in cot is above the loading surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667